eC : CaGielsbuln £8xen00073-DCB-MTP

t

Profile
Case Info
Case Notes
Messages
Attachment
History
Actions

Case Summary: °*

Case ID:
Contact Preference:
Primary Phone:

E-Mail Address:

CA142648566
Phone

601-807-0623

Document 11-1 Filed 04/19/19

 

Case Owner 1370401
Case Status: Working
Tite:

Customer Name: Mastin

 

Page 1 offage | of 3

1-800-ASK- Repeated Case IDs: - none -
Source Code: USPS RBRESIS :
2995 MCCLAIN Daie Created: 64/16/2019
Address 1: RD
ae Due Date: 94/19/2019
Address 2:
Urgent:
City: LIBERTY
States MS
ZIP Code™: 39645-7109
» Clarifying Details
Inquiry Type: Personne! Invaived:
Category: Letter Carrier Detait:

Additional Detail:

Clarifying Questions

"Lhavea Not Applicable

Compliment:*

“Ehavea Not Applicable
Complaint:*

*Do You Know the N/A
Carrier's Name:

*Where Did the
Incident Occur:

Facility Name: ARMONK

Office Type: Station
Street: 403 MAIN ST
City: ARMONE
State: NY

ZAP code™: = 19504-7000

Urbanization:

*Date of Incident or 04/16/2019
Rest Guess:

Additional 9590940244708248697533 This customer 1s concerned and not happy about the fact this s the second time he senta
Information: Certified with a return receipt and the return receipt came back without a signature. This ts what he paid for

 

https://ecc.usps. gov/ece/application/launch 4/19/2019
eCC - Cagtelviatag@rent0DaH73-DCB-MTP Document 11-1 Filed 04/19/19 Page 2 ofPage 1 of 3

-

4

Profile

 

 

 

 

 

 

 

 

Case Info
Case Notes
Messages
Attachment
History
Actions
a Case Activity History |earece ses cat SOBRE LED TS SESE ODI E RSS SEIS AISLE IS EEE ESLER OTE TIS
Actlvity . Date/Time ___BY
Ticket 142648566 created. {US/Central] _ OMI6M8 08:15 AM | we RBRRVO
Assigned To User 1370401 [US/Central] :04/16/19 09:75 AM ‘System Workflow
First Contact [Spoke with Customer] (US/Central] (04/17/19 08:49 AM iG2YJKC
<< Previous Record(s} 1 to J of 3 :Next >>
# Self Service History Acerca REISE CERO EDERSERIELE SEE ILE DEEPSEA OO SOR TEE EIT ET SE OOS TIT EET ETO

 

 

f _ Pare/Thine

  
  

https://ecc.usps.gov/ecc/application/launch

__Satution Title
SSS NE SUR oa as

CSSA

  

SAUER ENE aoe

4/19/2019
eCC - CaSelvfatag@xent0D6013-DCB-MTP Document 11-1 Filed 04/19/19 Page 3 ofRage 1 of 3

£
»

— errtntpetetnneesntr teary

* Current Facility: {LIBERT (1370401) . [Changs Faciity |
(tite L é

ai My Assigned Cases jammin

 

My Assigned Cases v|[‘Pant |

 

 

"Date Croated | FC | Due Date |] CustomerNamo " Gaseld | Select

    
 

 

 

 

 

04/16/2019 ¥ oaner2019  ¢ |Martin, Robert CAt42648565
<<Previous | ~~«~~~CRecordis) Oto Lof 1 (Total cases: 1) “Next>>

 

 

a Open Requests for Assistance | ssseesasnmnenanr ances ASEROR SED SOPRA GEESE IEEE IEE ETE EEE TOE

 

i Case Due Date itt Date Requested i Source Code P Status ° Caseid =| xX }

 

Ri My Office {LIBERTY} ata Glance [eee a NARA REN RSI SUE LEI SLO EI EE

 
 

SERS OH SAS Oa RAPER OTTER ITI DNL SRN SAA ARE RRA NRE

https://ecc.usps.gov/ecc/application/launch 4/19/2019
Case 5:18-cv-00073-DCB-MTP Document 11-1 Filed 04/19/19 Page 4 of 8

 
   

   

Besa yas ier )c/8 (atte ooo) ere bh

 

= Compleieitems 1, 2, and 3. A, Signature a
® Print your name and address on the reverse Xx C1 Agent
so that we can return the card to you. . -O Addressee
B. Received by (Printed Name) ° C. Date of Delivery

@ Attach this card to the back of the mailpiece,
or on the front if space permits, 7
, 1. Article Addressed to: D. Is delivery address different from item 17: EJ Yes

mM ate If YES, enter a address below: No

\ op > Orchard Vel , le
a Armonk NY \o@o% FAY 2 bers 06

 

 

199

 

 

 

 

 

 

 

 

    
  

 

 

 

 

 

3, Service Type D Priority Mail Express® |
CO Adult Signature C1 Registered Mail™ |
O Adult ae Restricted Delivery o Hosoi Mail Restricted)
O Certified Mail 2
9590 9402 4470 8248 6975 33 m5 Certified Mail Restricted Delivery 0 Retuin Receipt for |
‘ ow _1 Gallect on Delivery 5 ee ‘reat i
ar eceeee pee Deli Restricted Deli ignature Confirmation™
? 0 A? 10 f 0 O Oo 0 0 b L 4 5 8 b 5 c ty pe eee O Signature Confirmation }
TCMSured Mail Restricted Delivery Restricted Delivery
in (over $500) i
; PS Form 381 1, duly 2015 PSN 7530-02-000-9053 Domestic Return Receipt ;
t—
. f - wd ao | : =
USPS TRACKING, ve SESE: FirstClassMal =| |?
. .).; Postage & Fees Paid) | ie
,7™ FU uSsPS i’
? 5 : Permit No. G-10 > 3
‘ df F
\ uh. <
fi y

$20 quo2 4470 a2ua L425 a3

\ States > Sender. Please print your name, address, and ZIP+4° in this box® 4

-_ Radbere Mash in
qd 5 Mme Clank

— Letwedy OS 3904S
| CA 1426495 ob

 

 

 

 

 

if fbegeg oto ypdel ab DOAN Loh eli

 
USPS Tréthkingdnit@anet00073-DCB-MTP Document 11-1 Filed 04/19/19 Page 5 ofRage | of 2
NM

Hele
Product Tracking & Reporting a Scrat seiesict
Home Search Reports Manual Eniry PTR EDW LSPS Corporate Agi 1, TONS

 

Accounts

USPS Tracking intranet Tracking Number Result

 

1.0n 3/31/19, PTR changed the event description on ait versions of the intranet tracking results for consistency. E.g., on the container
resulls page, the U1 event was UNLOAD but now reflects ARRIVE USPS FACILITY. The change is for the description only.
2."Scheduled Delivery Date from the ISC” is incorrectly showing "by 8:00pm" on the Internet and intranet tracking results page for
international items. Until this is fixed on the page, please disregard the time of "by 8:00pm” and adhere to the correct commitment time of
3:00pm; deliveries/attempts after 3:00pm fail service.

Updated: 4/18/19

 

Result for Domestic Tracking Number 7017 1070 6000 6145 6692

 

: Destination and Origin
‘Destination

 

{Zi Code | City State
405041725 | ARMONK|NY

 

 

 

 

Origin

 

 

iZiP Code

3396459998

 

 

 

 

Class/Service
: ClassiServica: First-Class Certified Mail
Class of Mail Code/Description: FC / First Class

Destination Address Information

: Address: 1 NORTH CASTLE DR
} City: ARMONK
i State: NY
§-Digit ZIP Code: 10504
4-Digit ZIP Code add an: 1725
Delivery Point Code: 99
Record Type Code: Bullding/Apartment

i Origin / Return / Pickup Address Information
Address:
City:
State:
§-Digit ZIP Code: 39645
4-Digit ZIP Code add on: 9998

Service Delivery Information

Service Performance Date: Expected Delivery by: Friday, 04/12/2019 by 8:00pm
Notwork Predicted Delivery Date: Friday, 04/12/2019
Delivery Option indicator: 1-Nommal Delivery
Zone: 06
PO Box: N
Other Information Service Caiculation information

Payment

_ Payment Type: Other Postage
Payment Account Number: OOCDDNNNN00D
Postage: $1.15
Weight: 0 {b{s) 2 o2(s}
Rate indicator: SINGLE PIECE - FLAT

| Other Information
i Related Product: 9590 9402 4470 8248 6975 33
ent informa

 

https://pts-2.usps.gov/pts2-web/tel ntranetTrackingNumResponse?label=70171 0700000614... 4/19/2019
USPS TrétkivgInitfimet-00073-DCB-MTP Document 11-1 Filed 04/19/19 Page 6 ofRage 2 of 2

 

Extra Services

 

€xtra Services Details

 

 

| Description AMOS

 

 

Certified Mail $3.50

 

 

 

 

 

| Event : Date

¢ :
Location

 

er

i haput >
iMethod {1D

Yu
a
a
2
@

Route

£
Carrier

Fasting

Cxher Informaticn

 

 

 

i TRACKING INQUIRY, vr

GALL CENTER ; 04/16/2019 | 09:08

 

LIBERTY, i * Buslomer

04/16/2019 .
08:09:35 Request Delivery Record

 

 

 

 

 

 

     

 

{FACILITY

: ; Generated

 

 

 
     

IN TRANSIT TONEXT NT partai2n19 ; 12:16

jl FACILITY

 

: System
Generated

  

 

 

|S 89848 Reity
: : ‘ ‘camer! TO ee
TRACKING INQUIRY, nana | LIBERTY, 04/16/2019
CALL CENTER VT 04/16/2019 "08:08 sas ageas | DevER 09:09:36
: ~ y
i : : ! Customer j
i TRACKING INQUIRY, : meng | LIBERTY, oar1e/2018 j
i, CALL CENTER LWT * GANG I2019 09:08 jas aog45 Driven 08:09:38
cet nee nee Lee ty _ at che ecceennee ee vant vat te tts twang oo oeel
. , : ! Customer i
TRACKING INQUIRY, | . ‘nang | LIBERTY. | oarte2018 i
CALL CENTER VT; 04/4672018 | 98:08 | Hye 'yagag,_; Driven 09:00:38, ‘
i Activity - 4
{N TRANSIT TO NEXT “ oanisranig | 12:16 | Syatem cusggan

 

 

 

 

947142019 | i
WM a: 33

 

 

 

 

 

 

 

 

 

 

 

aq .

IN TRANSIT TO NEXT ape ? System

& TRANS NT oarisia019 | 12:16 ! Ganerated

SN TRANSIT TO NEXT ‘ System 9471272019 |

| FACILITY iNT ariar2019 | 42:16 : Generated | 11:25:34

i WHITE
ENROUTEIPROCESSED 10 | oat1go19: 20:16 | PLAINS, | Scanned arsaaroo : sa
i : . : NY 10840 | ° :

Me vee Benen be ere et fee mete ee teed nanos
Hi wHite | i

{ ENROUTEPROCESSED /10 = | 04/11/201 PLAINS, ' Scanned | ASM100 ou 201 |
' : NY 10810 | -002- i? |
‘}IN TRANSIT TONEXT gy i System oarorzors

| 04/10/2019 | 42:31

 

 

‘| FACILITY

| DEPART POSTOFFICE SF =: G4/09/2019 | 16:31

   
  

ACCEPT OR PICKUP 03

 

{ Generated

“UBERTY, | System
MS 39645 | Genorated

' UBERTY, |
| aS i

 

 

 

 

 

 

  

|

 

SE
| Facility Finance Number: 274303

 

 

 

 

 

iEnter up to 36 items separaled by commas.
I
I

 

 

https://pts-2.usps.gov/pts2-web/tclntranetTrackingNumResponse?label=70171070000061 4...

Product Tracking & Reporting, All Rights Reserved
Version: 19.2.4.0.11

4/19/2019
USPS Traxkangdntfanet.00073-DCB-MTP Document 11-1

Product Tracking & Reporting

Rates!

Home Search Reports Manual Entry .
Commitments

USPS Tracking Intranet Tracking Number Resull

Filed 04/19/19 Page 7 ofRage | of 2

Hele

met WHUTED STATES
Ba FASSTAL SAVICE «
USPS Carporate

PTR / kDw April 18, 2018
Accounts

 

 

1,0n 3/31/19, PTR changed the event description on aif versions of the intranet tracking results for consistency. E.g., on the container
results page, the U1 event was UNLOAD but now reflects ARRIVE USPS FACILITY. The change is for the description oniy.

i 2."Scheduled Delivery Date from the ISC" is incorrectly showing "by 8:00pm" on the Internet and Intranet tracking resuits page for
} international items. Until this is fixed on the page, please disregard the time of "by 8:00pm” and adhere to the correct commitment time of

3:00pm; deliveries/attempts after 3:00pm fail service.
Updated: 4/48/19

Resuit for Domestic Tracking Number 9590 9402 4470 8248 6975 33

 

Bestination and Origin

 

Destination

State

MS

 

 

 

 

 

 

 

 

 

 

 

‘ Tracking Number Classification

Glass/Service

Class of Malt Code/Description: FC / First Class

Destination Address Information

Address: 3995 MCCLAIN RD
Clty: LIBERTY
State: MS
§-Digit ZIP Code: 39645
4-Digit ZIP Code add on: 7109
Delivery Folnt Code: 98
Record Type Code: Street Record
Dolivery Type: Residential, Sidewalk

Origin / Return / Pickup Address information

Address:
Clty:
State:
5-Digit ZIP Code: 10504
4-Digit ZIP Code add on: 1725

Service Delivery Information
PO Box: N

Payment
Weight: 0 Ibis) 6 oz(s)

Other Information
Related Product: 7G17 1070 0000 6145 3692

4

:€xtra Services

GlasaiService: Domestic Return Receip! PS3813 Green Card

 

 

Extra Services Details

 

i

| Description /Aamouns
¢ USPS Tracking '
‘| Retum Receipt $2.80 |

 

 

https://pts-2.usps. gov/pts2-web/tcIntranetTrackingNumResponse?label=9590940244 70824... 4/19/2019
USPS Trétdieg Initfamet-00073-DCB-MTP Document 11-1 Filed 04/19/19 Page 8 ofRage 2 of 2

 

 

     

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

Events
: : Pasting
Event) Event Event } input 39 ; Carrier Bata? Time | Ourer
Event : pa plow cng jecannerio | . tye
Even Cade j Date Tipper j Location Method peanver ID i Raute {Central formation
i : an
i i : Customer cone ° ~
TRACKING INQUIRY, : o7 | LIBERTY, : : : 04/16/2019
» CALL CENTER ivT | 041872019 09:07 as aocas «| Oven : 09:08:38
: : ivity :
‘ : Customer :
TRACKING INQUIRY, IVR ivf = oanrenais |osss Criven : : 04/16/2018
: : oa : 08:56:33
: ivity :
DELIVERED, IN/AT “uperty : MOD. soap _Seanned by onszoig | SE
} o1 =F oarssvz019 | 13:49: » | Soamned | ‘route St Data Avail :
MAILBOX i MS 39648  (rterace type -  paiemoog | 13:55:33 | Pooidy Phones
: i : : Number: 274303 |
i WHITE i : 0422018
ENROUTEPROCESSED {10 [047122019 173:01  PLAINS,NY {Scanned ° AFOS200-023- seoaas
i : » 10810 : : ae : :
| RETURN RECEIPT i i , LIBERTY, | System: : oarne2018 :
}, ASSOCIATED , GC; Ga/ar2019 | 08:04 ys 30645 | Generated | 09:44:32 :

 

 

 

 

‘Enter up to 35 items separated by commas.

{
t
‘
i

 

 

 

Select Search Type: [G

 

Product Tracking & Reporting, All Rights Reserved
Version: 19.2.4.0.11

https://pts-2.usps.gov/pts2-web/tcIntranet TrackingNumResponse?label=959094024470824... 4/19/2019
